Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 16, 2015

The Court of Appeals hereby passes the following order:

A15A1386. PHILLIP CONNELL v. FARMERS AND MERCHANTS BANK.

      Phillip Connell filed a notice of appeal from the trial court’s orders compelling
arbitration, denying his motion for leave to file counterclaims, and denying his
motion to compel the production of documents. Although the order directing the
parties to proceed to binding arbitration for all cross claims is labeled “Final Order,”
it is clear that no actual final order has been entered in the case. The orders that
Connell wishes to appeal are interlocutory in nature. See Goshayeshi v. Mehrabian,
232 Ga. App. 81, 82 (501 SE2d 265) (1998) (order compelling arbitration is a non-
final ruling); Johnson & Johnson v. Kaufman, 226 Ga. App. 77, 78 (485 Se2d 525)
(1997) (discovery orders generally are interlocutory and not directly appealable as
final judgments). “A party seeking appellate review from an interlocutory order must
follow the interlocutory application procedure . . . , which includes obtaining a
certificate of immediate review from the trial court.” Pace Constr. Corp. v. Northpark
Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994); see also OCGA § 5-6-34 (b).
Connell’s failure to follow the interlocutory appeal procedure deprives us of
jurisdiction over this appeal, which is therefore DISMISSED.
                                        Court of Appeals of the State of Georgia
                                                                             04/16/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.